Citation Nr: 9934511	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an earlier effective date for a 10 percent 
evaluation for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 and an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  The veteran's service connected headaches result in 
disability more nearly approximating characteristic 
prostrating attacks occurring on an average once a month than 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

2.  As early as March 25, 1988, the veteran's headaches 
resulted in disability analogous to prostrating attacks 
averaging one in two months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8100 (1998).

2.  The requirements for an effective date of March 25, 1988 
for a 10 percent evaluation for headaches have been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran seeks an increased evaluation for headaches.  
Service connection for headaches was first established in an 
April 1986 rating decision that noted the presence of tension 
headaches in service.  The veteran had undergone a VA 
examination that same month, and the RO assigned a 10 percent 
evaluation effective in May 1985, the date that the veteran 
filed his claim for service connection for headaches.  In 
July 1988, the RO reduced the veteran's rating to a 
noncompensable level.  The veteran's noncompensable 
evaluation remained unchanged until the RO, in August 1990, 
increased the evaluation of the veteran's disability to 10 
percent, based upon outpatient treatment records documenting 
treatment for headaches and the results of a May 1990 VA 
examination.  In a November 1994 rating action currently on 
appeal the RO increased the veteran's evaluation to 30 
percent, based in part upon the results of a VA examination 
which the veteran underwent in October 1994.  

The veteran's headache disorder is evaluated as 30 percent 
disabling under diagnostic code 8100.  Under that diagnostic 
code, migraine headaches warrant a 30 percent evaluation if 
they result in characteristic prostrating attacks occurring 
on an average once a month over the last several months and a 
50 percent evaluation if the veteran's headaches result in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The veteran contends that 
his headaches are so severe that they have contributed to the 
loss of his employment and, therefore, warrant a 50 percent 
evaluation.  The evidence associated with the claims file, 
however, reflects that only a 30 percent evaluation is 
warranted.  

Outpatient records document treatment for headaches as early 
as 1986.  In November 1986, the veteran complained of 
headaches resulting in flickering and twitching leading to 
vomiting, although a December 1987 entry reflects that 
Inderal had been successful in the past.  A May 1988 entry 
makes reference to severe headaches occurring intermittently 
on the left side.  A February 1989 entry makes reference to 
what was characterized as a "bad" headache, and in March 
1989, the veteran complained of headaches on the left side 
resulting in photophobia, nausea and vomiting.  The veteran 
indicated that he was experiencing many headaches.  

Treatment records from this period of time make reference to 
Tylenol, codeine and Elavil.  In August 1989, the veteran 
indicated that he had done well on Elavil, and that although 
he experienced rare headaches, the number greatly decreased 
since he was treated with medication.  In February 1990, the 
veteran indicated that he had run out of Elavil and that he 
had developed what again was characterized as a "bad" 
headache, and in April 1990, the veteran complained that his 
medication was not strong enough.  

The veteran underwent a VA examination in May 1990, a report 
of which reflects an impression of common migraines.  During 
that examination, the veteran indicated that his headaches 
would occur on the average one to two times per week and that 
they lasted two to three days in duration.  He also 
indicated, however, that the headaches no longer reached the 
point of nausea and vomiting since starting Inderal, and the 
examination was reportedly unremarkable. 

Subsequently, the veteran underwent a VA examination in 
October 1994, during which the examiner diagnosed migraine 
headaches.  The veteran complained during that examination of 
a history of headaches dating to 1971.  He indicated that his 
headaches would begin behind the left eye and radiate to the 
back of his neck.  He complained that, before a headache, he 
was sensitive to light, although he did not experience 
flashing lights or scotomata.  According to the veteran, 
severe headaches would cause nausea and vomiting and would 
result in blurred vision.  The veteran indicated that during 
a severe headache he had to retire to a dark room and rest 
with a cold cloth over his head and that these lasted about 
two to 24 hours.  The veteran also indicated that he was 
using Propanolol and injections to control his headaches.

In August 1996, the veteran again underwent a VA examination.  
The veteran again complained of photophobia, as well as 
phonophobia, and indicated that occasionally he had to lie 
down in a dark room with a towel on his head for relief.  He 
indicated that he commonly experienced nausea, but rarely 
vomited, and that his headaches lasted four hours.  He 
indicated that he was using Imitrex as an abortive 
medication, and that it was working well.  The veteran also 
indicated that he had been working until December 1994, at 
which point his employment was terminated as a result of the 
veteran's frequent failure to show up for work.  The veteran 
complained of the frequency of his headaches, indicating that 
they occurred one to two times per week.  However, the 
examiner commented in the examination report that pharmacy 
and medical records reflected the veteran had been using 
Imitrex at a frequency of no more than two times per five to 
six weeks.  

The description provided by the veteran during his most 
recent examinations suggests the presence of prostrating 
headaches.  However, the examiner's most recent comments 
suggest that, notwithstanding any comments to the contrary by 
the veteran, the veteran requires abortive medication no more 
than twice per every five to six weeks.  This evidence 
suggests that prostrating headaches are occurring, at most, 
little more than once a month.  Although this is slightly 
more than the requirement for a 30 percent evaluation, the 
veteran's prostrating headaches cannot be said to be very 
frequent prolonged attacks.  Furthermore, although the 
veteran apparently is unemployed, the lack of greater 
frequency in the veteran's prostrating headaches and the 
effectiveness of the abortive medication the veteran is using 
suggest that his headaches do not result in severe economic 
inadaptability.  Therefore, it appears that the veteran's 
service-connected headaches result in disability more nearly 
approximating characteristic prostrating attacks occurring on 
an average once a month than they do very frequent completely 
prostrating and prolonged attacks of severe economic 
inadaptability.  

Where, there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In this case, the veteran's 
disability picture, without question, more nearly 
approximates the disability criteria for a 30 percent 
evaluation.  A higher evaluation for the veteran's service-
connected headaches, as such, is unwarranted.  

II.  Earlier Effective Date

At issue is whether the veteran is entitled to an earlier 
effective date for a 10 percent rating for headaches.  In a 
September 1995 submission, the veteran indicated that, 
although the rating for his disability had been increased to 
30 percent, he sought an earlier effective date only for the 
10 percent evaluation in effect as of April 1990.  

A supplemental statement of the case also reflects that the 
veteran's claim was construed to include a claim for an 
earlier effective date for service connection for headaches.  
Service connection for headaches was granted years ago in an 
April 1986 rating decision that established May 6, 1985, the 
date of the claim which gave rise to the rating decision's 
grant of benefits, as the effective date for service 
connection for the veteran's claim.  Because the claims file 
does not reveal an earlier claim for service connection for 
headaches which the RO could adjudicate, an earlier effective 
date for service connection was not available.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(a), (b)(2), (q) (1998).  

The Board observes in this respect that although an October 
1973 decision appears to address service connection for 
headaches, this decision, rendered while the veteran still 
was on active service, was issued for insurance purposes 
only.  A December 1973 letter from the VA, moreover, reflects 
that the veteran, who had not yet filed a claim for 
compensation or pension, was invited to do so.  Apparently, 
the veteran elected to do otherwise until he filed a claim in 
1985 which gave rise to a grant of benefits.  

In either event, the Board notes that the April 1986 rating 
decision which granted service connection for headaches and 
which established the effective date for the grant of 
benefits for that disability is now final.  See 38 U.S.C.A. 
§ 7105(c).  Absent, therefore a claim of clear and 
unmistakable error in that decision, which presently is not 
before the Board and which in any event appears unlikely to 
succeed, there is no basis in law for grating any present 
claim for an earlier effective date for service connection 
for the veteran's headaches.  See 38 C.F.R. § 3.105; Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

In arguing that he is entitled to an earlier effective date 
for a 10 percent rating, the veteran points to a history of a 
level of disability that he claims warrants a compensable 
evaluation from the date of the veteran's separation from 
service until the grant of service connection in April 1986, 
as well during the period spanning from the reduction of the 
veteran's disability rating to noncompensable in July 1988 
until the increase in the level of his disability rating to 
10 percent in 1990.

VA laws and regulations provide that the effective date of 
increased compensation shall be shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred if application is received within one year from such 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As 
such, the veteran's increased evaluation potentially may be 
made effective no earlier than one year prior to the date 
that his claim for benefits was filed. 

An effective date for a compensable evaluation is not 
warranted prior to May 6, 1985 because the effective date for 
service connection for the veteran's headache disorder is May 
6, 1985 and because the decision which established that 
effective date is now final.  However, a review of the claims 
file reflects that an effective date earlier than April 2, 
1990 nonetheless is warranted.  

Although in July 1988, the RO reduced the veteran's 
disability rating to noncompensable, outpatient treatment 
records associated with the claims file reflect that in May 
1988 the veteran was treated through a VA facility for what 
he characterized as severe headaches.  The veteran complained 
at that time of intermittent headaches accompanied by nausea 
and vomiting, and that veteran was prescribed medication.  
Earlier entries in VA outpatient treatment records also 
document treatment in 1986, that included medication, and 
reflect complaints  that included flickering, twitching an 
vomiting.  The records do not appear to have been considered 
by the RO in its July 1988 decision.  VA records were 
constructively before the RO, and, therefore, the RO's July 
1988 reducing the veteran's compensation is not final.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

A June 1989 decision denied a claim for an increased 
evaluation ostensibly filed in December 1988.  That decision 
was predicated upon a failure by the veteran to provide 
medical evidence documenting an increase in the veteran's 
level of disability.  The Board observes that a claim for an 
increased evaluation is well grounded if the veteran asserts 
that the disability has become worse, whether or not the 
veteran submits medical evidence to substantiate that claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Furthermore, 
the June 1989, decision like July 1988 decision, does not 
reflect consideration of the evidence noted above.  The June 
1989 decision also fails to reflect consideration of VA 
outpatient treatment received for migraine headaches after 
July 1988, but prior to June 1989.  The June 1989 decision, 
as such, also is not final.  

Because the Board does not have before it a final decision 
adjudicating the reduction of the veteran's compensable 
evaluation, in order to consider the merits of the veteran's 
claim for an earlier effective date for a compensable 
evaluation, the Board must first consider whether a reduction 
was appropriate.  The Board observes that migraine headaches 
warrant a 10 percent evaluation if characterized by 
prostrating attacks averaging one in two months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Treatment records, including 
those cited above, suggest that at least as early as March 
25, 1988, the veteran's headaches resulted in disability 
analogous to prostrating attacks averaging one in two months.  
Therefore, up until the effective date of the veteran's 
current 30 percent evaluation, the veteran's headache 
disorder has warranted a 10 percent evaluation since at least 
at early as March 25, 1988, the effective date of the 
reduction of the veteran's evaluation to a noncompensable 
level.  As such, an effective date of March 25, 1988 is 
granted for the veteran's service connected headache 
disorder.  The effect of this decision is to place the 
veteran in the same stead as if the evaluation for disorder 
had not been reduced.  




ORDER

A claim for an increased evaluation for headaches, currently 
evaluated as 30 percent disabling, is denied.

An effective date of March 25, 1988 is granted for a 10 
percent evaluation for headaches.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

